DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 11/24/2020. Claims 17, 32, 37, 51-52, 55-56, 58 have been amended. Claims 17, 31-58 are presented for examination.
Claim Objections
Claims 31-32, 36-37, 52, 56, 58 are objected to because of the following informalities:  
In claim 31, line 3, “f) upon updating” should be -- g) upon updating --.
In claim 32, the status of the claim was indicated as “(Previously Presented).” However, “,” was removed and thus, the claim was amended. “Claim 32 (Previously Presented)” should be -- Claim 32 (Currently Amended) --.
In claim 36, “notifying a second patient electronically, a more” should be -- notifying a second patient electronically, of a more accurately predicted start time --.
In claim 37, the status of the claim was indicated as “(Previously Presented).” However, the word “other” was removed and thus, the claim was amended. “Claim 37 (Previously Presented)” should be -- Claim 37 (Currently Amended) --.
In claim 40, line 5, “Blue Tooth” should be -- Bluetooth --.
In claim 52, “c) a medical records database” should be -- a medical records database --.
In claim 56, “e) upon replacing” should be -- f) upon replacing --.
In claim 58, “e) upon replacing” should be -- f) upon replacing --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "wherein an appointment type includes at least one of a new patient appointment and a requirement to update medical information” (lines 1-3) in claim 48 renders the claim indefinite because it is unclear if the “appointment type” includes “a new patient appointment” and “a requirement to update medical information” as alternative choices and if so, it is unclear how “a requirement to update medical information” is considered an “appointment type.” It is unclear if Applicant intends for two separate clauses: “wherein an appointment type includes at least one of a new patient appointment” and “wherein there is a requirement to update medical information.” For examination purposes, "wherein an appointment type includes at least one of a new patient appointment and a requirement to update medical information" is interpreted as two separate clauses: “wherein an appointment type includes at least one of a new patient appointment” and “wherein there is a requirement to update medical information.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 31-43, 45-46, 48-58 are rejected under 35 U.S.C. 103 as being unpatentable over Romeo (U.S. Patent App. Pub. No. US 2014/0278535 A1) in view of Larsen (U.S. Patent App. Pub. No. US 2014/0156302 A1), Bullington et al. (U.S. Patent App. Pub. No. US 2018/0150603 A1, hereinafter referred to as "Bullington"), and Piccirillo et al. (U.S. Patent App. Pub. No. US 2010/0217618 A1, hereinafter referred to as "Piccirillo").
Regarding (currently amended) claim 17, Romeo teaches a method performed with a patient scheduling system by processing circuitry in a scheduling server (Romeo: ¶ 0112-0114) to forecast time of future scheduled patient appointments on the day of the scheduled patient appointment (Romeo: ¶ 0043, i.e., “application 73 can be configured to perform functions such as build a schedule…receive scheduling information for future patient treatments or follow-ups”; ¶ 0051, i.e., “builds a schedule of patients or activities for a particular time period (e.g., for a shift or for the day)”), the method comprising: 
after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data, querying the electronic medical record database using the security credentials (Romeo: ¶ 0050, i.e., “a physician may log onto a client device with his or her specific ID and password…based on identification of the particular physician, specific patient information can be retrieved and downloaded to that application 73”; ¶ 0089) and a programming interface to access a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data including prior patient medical information (PPMI) (Romeo: ¶ 0105-0106); and 
Yet, Romeo does not explicitly teach, but Larsen teaches, in the same field of endeavor,
constructing a temporally optimized ordered list of patient appointments (Larsen: ¶ 0125) which minimizes patient waiting time that day (Larsen: ¶ 0030-0032) by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall (Larsen: ¶ 0091, i.e., Examiner interprets “the data of the EMR database 18, like all medical records, is protected under federal law to ensure that sensitive data of this record is not released in a way that would violate a patient's privacy rights” as the claimed HIPAA compliant confidential patient data; ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) to predict an appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., Examiner interprets the “server 22a may be programmed to account for an anticipated recovery period” as the claimed use of prior appointment duration data to predict an appointment duration because it takes into account “where patients typically need some time to recover from a specific type of procedure or test” which is the claimed prior appointment duration data) from which a (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed calculation of a predicted start time because it is based on “if the time…requirements can be met” including “the time required for each step” which is the claimed appointment duration); and 
wherein predicted appointment durations in the temporally optimized ordered list are calculated based on the HIPAA compliant confidential patient data and the PPMI (Larsen: ¶ 0149, i.e., Examiner interprets the patient data being HIPAA compliant is not functionally related to the calculation of predicted appointment durations using confidential patient data and does not distinguish the claimed invention from the prior art. Larsen teaches “server 22a may be programmed to account for an anticipated recovery period” based on “where patients typically need some time to recover from a specific type of procedure or test,” which in the context of Romeo, a person having ordinary skill in the art would have understood could be the HIPAA compliant confidential patient data and the PPMI) accessed through the security firewall (Larsen: ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) and any previously recorded data matching the appointment type (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”), 
wherein, by using the programming interface and accessing HIPAA compliant confidential patient data and the PPMI through the security firewall and by having access to the previously recorded data matching the appointment type, an accuracy for the future scheduled patient appointments for the patient scheduling system is increased (Larsen: ¶ 0030-0032, i.e., Examiner interprets the increase in accuracy as not distinguishing the claimed invention from the prior art because it merely recites a statement of purpose, which is not given weight when it simply expresses the intended result of a process step positively recited), 
wherein the processing circuitry in the scheduling server of the patient scheduling system executes (Larsen: ¶ 0043; ¶ 0092-0093)
(Larsen: ¶ 0102, i.e., “the scheduler 70 determines if multiple steps are required. For example, a procedure can…consist of a multi-step process including laboratory testing and analysis followed by an appointment with a medical practitioner to review the results. Once the steps are determined, in process block 86 the scheduler 70 determines the resources required and, in process block 88, continues to FIG. 4 for scheduling and resource allocation”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., Examiner interprets the “determines whether the series of steps are compatible such that a patient could, within the required time frames…complete all the steps of the procedure” as including the claimed summing of the predicted appointment durations), 
b) estimating a start time for a patient appointment based on the sum of the predicted appointment durations (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed estimation of a start time because it is based on “if the time…requirements can be met” including “the time required for each step” for “all the steps of the procedure” which is the claimed sum), 
the sensing devices providing the proximity-time data of the patient (Larsen: ¶ 0118, i.e., “using one of the kiosks to check in for an appointment”) and comprising at least 
a) a mobile patient device networked to the scheduling server and located on the patient and which uses data messages for communication from the patient device through the scheduling server to a provider site of patient arrival for the patient appointment (Larsen: ¶ 0092-0095; ¶ 0116; ¶ 0199), 
c) a medical records database comprising patient check in or check out information and networked to the scheduling server (Larsen: ¶ 0136, i.e., “server 22a stores an indication that the patient has checked in for both appointments”), 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the construction of a temporally optimized ordered list of patient appointments, estimation of a start time by summing the predicted appointment durations, mobile (Larsen: ¶ 0029).
Yet, Romeo and Larsen do not explicitly teach, but Bullington teaches, in the same field of endeavor,
c) determining an actual duration of the patient appointment of a patient included in the ordered list, on the day of the appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042), 
d) upon determining the actual duration of the patient appointment, replacing the predicted appointment duration of a predicted appointment timing with the actual duration of the patient appointment (Bullington: ¶ 0042, i.e., “if the time that the physician ends the appointment is thirty (30) minutes or more past the scheduled time for this patient plus the allotted duration of this type of appointment, then the appointment can be considered to be substantially delayed”; ¶ 0048, i.e., “data can be gathered…showing how many appointments were delayed, by how much, and…appointments that ran longer than the allotted time”), wherein the determining the actual duration utilizes a sensor and communication system for sensing proximity-time data of a patient (Bullington: ¶ 0047; ¶ 0054; ¶ 0064), 
the sensing devices providing the proximity-time data of the patient (Bullington: ¶ 0047; ¶ 0054; ¶ 0064) and comprising at least 
b) a provider device operated by a medical provider located at the provider site and networked to the scheduling server (Bullington: ¶ 0047, i.e., “an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”; ¶ 0064, i.e., “when the medical professional selects a button, the time is logged…an appointment start time may be triggered when the medical professional logs into a computer to access the first patient's medical file”), and 
f) upon replacing the predicted appointment duration with the actual duration, updating the predicted appointment timing for each other patient appointment in the ordered list to more accurately predict the start time of each other patient appointment (Bullington: ¶ 0044, i.e., “if the current appointment is behind forty (40) minutes, then all of the upcoming appointments can be shifted forty (40) minutes later”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination of an actual duration, replacement of the predicted appointment duration with the actual duration, update of the predicted appointment timing, and provider device, as taught by Bullington, with the system of Romeo and Larsen, with the motivation of “reducing the wait time [to] increase patient satisfaction and result in more positive experiences with their physicians” (Bullington: ¶ 0019).
Yet, Romeo, Larsen, and Bullington do not explicitly teach, but Piccirillo teaches, in the same field of endeavor,
the sensor and communication system comprising plural sensing devices (Piccirillo: ¶ 0033-0034) each having different spatial accuracy factors (Piccirillo: ¶ 0035, i.e., Examiner interprets the “accuracy” associated with the “observations and conditions” obtained from the sensing devices as the claimed sensing devices each having different spatial accuracy factors) and networked in communication with the scheduling server (Piccirillo: ¶ 0033, i.e., “responses from tags…forward to the LPS server 131”; ¶ 0034, i.e., “besides location observations received from the LPS sensors 134, the LPS server 131 in one embodiment further receives location observations from clients 113, 118, 123, 128, 133, 146, 176, 196 of the management system 100 and/or other components of the management system 100”), 
the sensor and communication system providing at least an indication of the patient arrival for the patient appointment (Piccirillo: ¶ 0034, i.e., “enter location observations via such clients that indicate a patient 138 has been delivered to a patient room 300, an X-ray room, an operating room, or some other location…associates timestamps with such location observations”; ¶ 0038, i.e., “the LPS server 131 may receive a location observation LO1 that indicates the patient P1 was assigned to a room R…the location observation LO1 may further include a time and date (e.g. 3:15 PM, yesterday) that specifies when the patient P1 was assigned to the room R1”) and a completion time of the patient appointment (Piccirillo: ¶ 0008, i.e., Examiner interprets the “detecting the completion of a procedure [by] match healthcare resources with other healthcare resources based upon proximity and status information of the healthcare resources” as the claimed system providing a completion time of the patient appointment because the “proximity and status information” includes the time of the location observation associated with the completion; ¶ 0056, i.e., “specify status conditions that are satisfied by…scheduling status, and contextual information associated with staff 139, patients 138 and/or equipment 137”) and the scheduling server utilizing the spatial accuracy factors to rank a spatial accuracy of the sensing devices (Piccirillo: ¶ 0035, i.e., Examiner interprets “rank the collected observations and conditions based on…accuracy” as the claimed rank of a spatial accuracy of the sensing devices because the “collected observations and conditions” are obtained from the sensing devices); 
e) based on the spatial accuracy factors, ranking (Piccirillo: ¶ 0035, i.e., “rank the collected observations and conditions based on perceived timeliness and accuracy and determine the location of the healthcare resource based on such ranking”) and selecting outputs from the sensing devices when determining the actual duration of the patient appointment (Piccirillo: ¶ 0035, i.e., Examiner interprets “determine the location of the healthcare resource based on such ranking” as the claimed selecting outputs because the “location of the healthcare resource” is associated with the time of the location observation, which is used when determining the actual duration of the patient appointment), 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the sensing devices with different spatial accuracy factors and ranking and selecting outputs from the sensing devices based on the spatial accuracy factors, as taught by Piccirillo, with the system of Romeo, Larsen, and Bullington, with the motivation of “aiding the caregivers to work more efficiently by eliminating activities previously performed by caregivers” (Piccirillo: ¶ 0004).
Regarding (previously presented) claim 31, Romeo, Larsen, Bullington, and Piccirillo teach the method according to Claim 17, further comprising 
f) upon updating the predicted appointment time for each other patient appointment, notifying a list of patients if their time of check-in is changed, wherein notifying comprises communicating to the (Bullington: ¶ 0044-0045), 
wherein updating the predicted appointment time for each other patient appointment comprises restacking the ordered list (Bullington: ¶ 0032, i.e., “if the physician is behind two hours, but can cancel two upcoming appointments and be back on schedule with subsequent patients, these two appointments may need to be rescheduled. In some cases, the schedule can be rearranged to cause as few reschedules as possible”; ¶ 0044, i.e., “all of the upcoming appointments can be shifted forty (40) minutes later…real-time appointment adjustments can be made as updated delays are predicted”) and requires at least one of provider approval of the restacked list (Romeo: ¶ 0060, i.e., Examiner interprets the list being restacked is not functionally related to the updating of appointment times based on a provider approval of the schedule and does not distinguish the claimed invention from the prior art. Romeo teaches “review or approval by healthcare practitioners” of a “scheduled listing of patients to be seen at the healthcare facility and the schedule times of their appointments,” which in the context of Bullington, a person having ordinary skill in the art would have understood could be the restacked list; ¶ 0067), patient acceptance of the changed check-in, patient rejection of the changed check-in, or a patient response to the changed check-in (Larsen: ¶ 0107, i.e., “if…an adjustment is accepted, the calendars in database 76 for the service providers and associated resources are revised to reflect the fact that the time frames for use of the resources has changed…When an adjustment…is made to a multi-step procedure, the scheduler 70 retrieves the log or linkage information for the steps, and…adjusts all of the steps in the procedure as required”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 32, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising sensing of the duration of the patient's appointment by sensing one or more of the following: a provider or staff pressing a key or a button on the provider device to indicate the patient checking out (Bullington: ¶ 0047, i.e., “an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”; ¶ 0064, i.e., “when the medical professional selects a button, the time is logged”), the patient texting or replying to a text message on the mobile patient device, or a medical records system pushing or replying to a pull from its database (Bullington: ¶ 0047, i.e., “an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”; ¶ 0064, i.e., “an appointment start time may be triggered when the medical professional logs into a computer to access the first patient's medical file”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 33, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further including: 
updating, using the programming interface to access the security firewall, the electronic medical record database (Romeo: ¶ 0008; ¶ 0110, i.e., “updated or annotated records, as well as new records can be created and uploaded to central data repository 71”) with a more accurately predicted start time of each patient appointment (Bullington: ¶ 0036, i.e., “updates to this notification with current waiting times and real-time appointment adjustments can be made as updated delays are predicted”; ¶ 0060; ¶ 0072).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 34, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising: 
in response to a determination of a predicted patient duration being exceeded, (i) using the programming interface to query the electronic medical record database to determine if the patient has checked out, and (ii) establishing, the actual appointment duration based on the determination of whether the patient has checked out (Bullington: ¶ 0025, i.e., “the system tracks when appointments are running late”; ¶ 0042; ¶ 0047, i.e., “to compare the actual appointment time with the scheduled appointment time…the location log can be used to determine when a physician is seeing a particular patient…which patient a physician is currently seeing…an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 35, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein the patient comprises a first patient, and further comprising: notifying a second patient electronically of a more accurately predicted start time of the patient appointment time of the second patient (Bullington: ¶ 0044-0045).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 36, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein the patient comprises a first patient, and further comprising: 
notifying a second patient electronically, a more accurately predicted start time of the patient appointment of the second patient (Bullington: ¶ 0044-0045); and 
receiving, from the second patient, an acceptance of the more accurately predicted start time confirming the second patient can comply (Larsen: ¶ 0107, i.e., “in the case of an adjustment, the patient 30 can be given the option to accept the adjustment…If…an adjustment is accepted”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 37, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein the patient comprises a first patient, and further comprising: 
notifying a second patient electronically of a more accurately predicted start time of the patient appointment for the second patient (Bullington: ¶ 0044-0045); 
receiving from the second patient an acknowledgment confirming whether the second patient has accepted or rejected the more accurately predicted start time (Larsen: ¶ 0107, i.e., “in the case of an adjustment, the patient 30 can be given the option to accept the adjustment or start the scheduling process over. If a cancellation occurs or an adjustment is accepted”); 
(Larsen: ¶ 0107, i.e., “if…an adjustment is accepted, the calendars in database 76 for the service providers and associated resources are revised to reflect the fact that the time frames for use of the resources has changed…When an adjustment…is made to a multi-step procedure, the scheduler 70 retrieves the log or linkage information for the steps, and…adjusts all of the steps in the procedure as required”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 38, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, including: 
notifying the patient electronically that the patient's appointment is within a certain number of minutes (Larsen: ¶ 0020; ¶ 0107); 
sending a query asking the patient if the patient will be late and by how long (Larsen: ¶ 0107, i.e., “a request can be forwarded to the patient 30 to enter a new time frame request”); and 
adjusting, based on the patient's response to the query, the predicted appointment duration of the patient (Larsen: ¶ 0107, i.e., “if a cancellation occurs or an adjustment is accepted, the calendars in database 76 for the service providers and associated resources are revised to reflect the fact that the time frames for use of the resources has changed…when an adjustment or a cancellation is made to a multi-step procedure, the scheduler 70 retrieves the log or linkage information for the steps, and cancels or adjusts all of the steps in the procedure as required”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 39, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein in response to a determination that a patient does not check-in within a certain period of time, the method further comprises: 
(Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “in response to”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 40, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising sensing the appointment duration by one or more sensors configured to sense at least one of a discrete signal corresponding to a manual input of a timestamp (Bullington: ¶ 0052, i.e., “an office-based computer system can be updated manually by a medical assistant or other personnel to reflect current appointment times”; ¶ 0054, i.e., “the location sensor 601 represents an input interface used by a medical assistant or other personnel to enter the location of the medical professional at a particular time. Specifically, location and time information can be entered manually into the system”), a signal strength of a continuous electromagnetic wave, a time-of-flight of an electromagnetic signal, an ID related to a plurality of Wi-Fi or Blue Tooth radio devices (Bullington: ¶ 0054, i.e., “a medical professional wears an identifier that is detectable in different areas of the office. The system is able to detect when the identifier, such as an RFID, etc. is in proximity to the location sensor”), an acoustic pressure, or an optical light associated with the patient, enabling the determination of a spatial position and the timestamp (Bullington: ¶ 0054).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 41, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising, 

wherein the alerting is one of a visual alert and an audible alert (Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “in response to”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 42, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein the notification shows that at least one of the appointments is delayed by a certain time, and includes a new check-in time (Bullington: ¶ 0044-0045).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 43, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising: 
sensing by one or more sensor systems configured to sense a spatial position associated with one or more appointment entry components, so as to determine a patient location relative to one of the following at an appointment location: a waiting room location, a patient exam room location, a provider location, and a procedure room location (Bullington: ¶ 0040; ¶ 0047; ¶ 0054; ¶ 0064).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 45, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein the ordered list of patient appointments includes one or more of: an appointment type, an appointment provider, and a set of procedure resources needed for performing a medical procedure during the patient appointment (Larsen: ¶ 0125).

Regarding (previously presented) claim 46, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising: notifying a patient in the waiting room, upon becoming top on the ordered list, that an exam room is available (Larsen: ¶ 0018, i.e., “the resources scheduled can include…a room”; ¶ 0033, i.e., “when a patient that is associated with three additional unscheduled activities logs on to a check in kiosk to check in for first and second currently scheduled appointments at 8:30 a.m. and 10:30 a.m., an inventive system may identify the three additional unscheduled activities, identify resources required to perform the unscheduled activities and determine if there are any open time slots for the required resources…patients are only notified of additional unscheduled activities when scheduling options are available”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 48, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein an appointment type includes at least one of a new patient appointment (Larsen: ¶ 0101, i.e., Examiner interprets the “reason for the visit” as including a new patient appointment because the selected reason is “used to start the scheduling process” which indicates it is a new patient appointment) and a requirement to update medical information (Larsen: ¶ 0102, i.e., “the scheduler 70, in process block 84, requests detailed information associated with the request…This information can include, for example, medical history”), the method further comprises: 
adjusting the predicted appointment duration to account for patient delay to fill-in requisite forms (Larsen: ¶ 0149, i.e., Examiner interprets the reason for adjusting the predicted appointment duration as intended use, which does not distinguish the claimed invention from the prior art. Larsen teaches “take travel times into consideration when attempting to identify suggested schedules” and “account for an anticipated recovery period,” which a person having ordinary skill in the art would have understood could be to account for patient delay to fill-in requisite forms; ¶ 0157).

Regarding (previously presented) claim 49, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein an appointment type includes at least one of new patient appointment (Larsen: ¶ 0101, i.e., Examiner interprets the “reason for the visit” as including a new patient appointment because the selected reason is “used to start the scheduling process” which indicates it is a new patient appointment), insurance, medical history, allergies, prior medical procedures, and family medical history, the method further comprises: 
sending electronically a portion of insurance, medical history, allergies, prior medical procedures, and family medical history to the patient (Larsen: ¶ 0102, i.e., “retrieved from stored preferences selected by the patient. This information can include, for example, medical history”); and 
adjusting the predicted appointment duration to account for patient time delay to fill-in requisite forms (Larsen: ¶ 0149, i.e., Examiner interprets the reason for adjusting the predicted appointment duration as intended use, which does not distinguish the claimed invention from the prior art. Larsen teaches “take travel times into consideration when attempting to identify suggested schedules” and “account for an anticipated recovery period,” which a person having ordinary skill in the art would have understood could be to account for patient delay to fill-in requisite forms; ¶ 0157).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 50, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, further comprising: 
in response to a determination that a doctor arrives late or the office opens later than the previously set start time (Bullington: ¶ 0026), adding a delay to the predicted appointment timing (Bullington: ¶ 0028).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 51, Romeo teaches a method for reducing patient time spent in a waiting room of a medical provider on the day of the scheduled patient appointment, the method comprising: 
after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data (Romeo: ¶ 0050, i.e., “a physician may log onto a client device with his or her specific ID and password…based on identification of the particular physician, specific patient information can be retrieved and downloaded to that application 73”; ¶ 0089), querying the electronic medical record database using a programming interface to access a security firewall to obtain Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data (Romeo: ¶ 0105-0106); and 
Yet, Romeo does not explicitly teach, but Larsen teaches, in the same field of endeavor,
constructing a temporally optimized ordered list of patient appointments (Larsen: ¶ 0125) which minimizes the patient waiting time that day (Larsen: ¶ 0030-0032) by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall to predict an appointment duration (Larsen: ¶ 0091, i.e., Examiner interprets “the data of the EMR database 18, like all medical records, is protected under federal law to ensure that sensitive data of this record is not released in a way that would violate a patient's privacy rights” as the claimed HIPAA compliant confidential patient data; ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) to predict an appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., Examiner interprets the “server 22a may be programmed to account for an anticipated recovery period” as the claimed use of prior appointment duration data to predict an appointment duration because it takes into account “where patients typically need some time to recover from a specific type of procedure or test” which is the claimed prior appointment duration data) from which a predicted start time is calculated (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed calculation of a predicted start time because it is based on “if the time…requirements can be met” including “the time required for each step” which is the claimed appointment duration); 
and wherein a processing circuitry in a scheduling server of a patient scheduling system executes (Larsen: ¶ 0043; ¶ 0092-0093): 
summing the predicted appointment durations (Larsen: ¶ 0102, i.e., “the scheduler 70 determines if multiple steps are required. For example, a procedure can…consist of a multi-step process including laboratory testing and analysis followed by an appointment with a medical practitioner to review the results. Once the steps are determined, in process block 86 the scheduler 70 determines the resources required and, in process block 88, continues to FIG. 4 for scheduling and resource allocation”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., Examiner interprets the “determines whether the series of steps are compatible such that a patient could, within the required time frames…complete all the steps of the procedure” as including the claimed summing of the predicted appointment durations); 
estimating a start time for a patient appointment based on the sum of the predicted appointment durations (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed estimation of a start time because it is based on “if the time…requirements can be met” including “the time required for each step” for “all the steps of the procedure” which is the claimed sum); 
the sensing devices providing the proximity-time data of the patient (Larsen: ¶ 0118, i.e., “using one of the kiosks to check in for an appointment”) and comprising at least 
a) a mobile patient device networked to the scheduling server and located on the patient and which uses data messages for communication from the patient device through the scheduling server to a provider site of patient arrival for the patient appointment (Larsen: ¶ 0092-0095; ¶ 0116; ¶ 0199),  
(Larsen: ¶ 0136, i.e., “server 22a stores an indication that the patient has checked in for both appointments”), 
The obviousness of combining the teachings of Romeo and Larsen are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo and Larsen do not explicitly teach, but Bullington teaches, in the same field of endeavor,
sensing and timing an actual duration of a patient visit on the day of the patient's appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042) and notifying a provider office (Bullington: ¶ 0066) in response to a determination that the actual duration exceeds a time delay threshold (Bullington: ¶ 0042, i.e., “a determination is made whether the appointment is on time or substantially delayed”; ¶ 0043; ¶ 0048, i.e., “whether actual examination times are exceeding the allotted times”), wherein the sensing and timing the actual duration utilizes a sensor and communication system for sensing proximity-time data of a patient (Bullington: ¶ 0047; ¶ 0054; ¶ 0064), 
the sensing devices providing the proximity-time data of the patient (Bullington: ¶ 0047; ¶ 0054; ¶ 0064) and comprising at least 
b) a provider device operated by a medical provider located at the provider site and networked to the scheduling server (Bullington: ¶ 0047, i.e., “an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”; ¶ 0064, i.e., “when the medical professional selects a button, the time is logged…an appointment start time may be triggered when the medical professional logs into a computer to access the first patient's medical file”), and 
in response to the determination that the time delay threshold is exceeded, replacing the predicted appointment duration of a predicted appointment timing with the actual duration (Bullington: ¶ 0042, i.e., “if the time that the physician ends the appointment is thirty (30) minutes or more past the scheduled time for this patient plus the allotted duration of this type of appointment, then the appointment can be considered to be substantially delayed”; ¶ 0048, i.e., “data can be gathered…showing how many appointments were delayed, by how much, and…appointments that ran longer than the allotted time”); 
updating the predicted appointment timing for each other patient appointment in the ordered list to more accurately predict the start time of each other patient appointment to additionally minimize the patient waiting time that day (Bullington: ¶ 0044, i.e., “if the current appointment is behind forty (40) minutes, then all of the upcoming appointments can be shifted forty (40) minutes later”); 
upon updating the predicted appointment time for each other patient appointment, notifying a list of patients if their time of check-in is delayed wherein notifying comprises communicating to the mobile patient device and causing a notification to display on a display of the mobile patient device of the delayed check-in (Bullington: ¶ 0044-0045), 
wherein updating the predicted appointment time for each other patient appointment comprises restacking the ordered list (Bullington: ¶ 0032, i.e., “if the physician is behind two hours, but can cancel two upcoming appointments and be back on schedule with subsequent patients, these two appointments may need to be rescheduled. In some cases, the schedule can be rearranged to cause as few reschedules as possible”; ¶ 0044, i.e., “all of the upcoming appointments can be shifted forty (40) minutes later…real-time appointment adjustments can be made as updated delays are predicted”).
The obviousness of combining the teachings of Romeo, Larsen, and Bullington are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo, Larsen, and Bullington do not explicitly teach, but Piccirillo teaches, in the same field of endeavor,
the sensor and communication system comprising plural sensing devices (Piccirillo: ¶ 0033-0034) each having different spatial accuracy factors (Piccirillo: ¶ 0035, i.e., Examiner interprets the “accuracy” associated with the “observations and conditions” obtained from the sensing devices as the claimed sensing devices each having different spatial accuracy factors) and networked in communication with the scheduling server (Piccirillo: ¶ 0033, i.e., “responses from tags…forward to the LPS server 131”; ¶ 0034, i.e., “besides location observations received from the LPS sensors 134, the LPS server 131 in one embodiment further receives location observations from clients 113, 118, 123, 128, 133, 146, 176, 196 of the management system 100 and/or other components of the management system 100”), 
the sensor and communication system providing at least an indication of the patient arrival for the patient appointment (Piccirillo: ¶ 0034, i.e., “enter location observations via such clients that indicate a patient 138 has been delivered to a patient room 300, an X-ray room, an operating room, or some other location…associates timestamps with such location observations”; ¶ 0038, i.e., “the LPS server 131 may receive a location observation LO1 that indicates the patient P1 was assigned to a room R…the location observation LO1 may further include a time and date (e.g. 3:15 PM, yesterday) that specifies when the patient P1 was assigned to the room R1”) and a completion time of the patient appointment (Piccirillo: ¶ 0008, i.e., Examiner interprets the “detecting the completion of a procedure [by] match healthcare resources with other healthcare resources based upon proximity and status information of the healthcare resources” as the claimed system providing a completion time of the patient appointment because the “proximity and status information” includes the time of the location observation associated with the completion; ¶ 0056, i.e., “specify status conditions that are satisfied by…scheduling status, and contextual information associated with staff 139, patients 138 and/or equipment 137”) and the scheduling server utilizing the spatial accuracy factors to rank a spatial accuracy of the sensing devices (Piccirillo: ¶ 0035, i.e., Examiner interprets “rank the collected observations and conditions based on…accuracy” as the claimed rank of a spatial accuracy of the sensing devices because the “collected observations and conditions” are obtained from the sensing devices); 
based on the spatial accuracy factors, ranking (Piccirillo: ¶ 0035, i.e., “rank the collected observations and conditions based on perceived timeliness and accuracy and determine the location of the healthcare resource based on such ranking”) and selecting outputs from the sensing devices when determining the actual duration of the patient appointment (Piccirillo: ¶ 0035, i.e., Examiner interprets “determine the location of the healthcare resource based on such ranking” as the claimed selecting outputs because the “location of the healthcare resource” is associated with the time of the location observation, which is used when determining the actual duration of the patient appointment), 

Regarding (currently amended) claim 52, Romeo teaches a method performed by circuitry in a server (Romeo: ¶ 0112-0114) to forecast time of future scheduled patient appointments with increased accuracy on the day of the scheduled patient appointment (Romeo: ¶ 0043, i.e., “application 73 can be configured to perform functions such as build a schedule…receive scheduling information for future patient treatments or follow-ups”; ¶ 0051, i.e., “builds a schedule of patients or activities for a particular time period (e.g., for a shift or for the day)”), the method comprising: 
after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data (Romeo: ¶ 0050, i.e., “a physician may log onto a client device with his or her specific ID and password…based on identification of the particular physician, specific patient information can be retrieved and downloaded to that application 73”; ¶ 0089), querying the electronic medical record database using a programming interface to access a security firewall to obtain Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data (Romeo: ¶ 0105-0106); and 
Yet, Romeo does not explicitly teach, but Larsen teaches, in the same field of endeavor,
constructing a temporally optimized ordered list of patient appointments (Larsen: ¶ 0125) which minimizes patient waiting time that day (Larsen: ¶ 0030-0032) by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall (Larsen: ¶ 0091, i.e., Examiner interprets “the data of the EMR database 18, like all medical records, is protected under federal law to ensure that sensitive data of this record is not released in a way that would violate a patient's privacy rights” as the claimed HIPAA compliant confidential patient data; ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) to predict an appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., Examiner interprets the “server 22a may be programmed to account for an anticipated recovery period” as the claimed use of prior appointment duration data to predict an appointment duration because it takes into account “where patients typically need some time to recover from a specific type of procedure or test” which is the claimed prior appointment duration data) from which a predicted start time is calculated (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed calculation of a predicted start time because it is based on “if the time…requirements can be met” including “the time required for each step” which is the claimed appointment duration); 
wherein a predicted appointment timing includes a predicted appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., “where patients typically need some time to recover from a specific type of procedure or test, server 22a may be programmed to account for an anticipated recovery period”) and wherein a scheduling server of a patient scheduling system executes (Larsen: ¶ 0043; ¶ 0092-0093); 
summing predicted appointment durations (Larsen: ¶ 0102, i.e., “the scheduler 70 determines if multiple steps are required. For example, a procedure can…consist of a multi-step process including laboratory testing and analysis followed by an appointment with a medical practitioner to review the results. Once the steps are determined, in process block 86 the scheduler 70 determines the resources required and, in process block 88, continues to FIG. 4 for scheduling and resource allocation”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., Examiner interprets the “determines whether the series of steps are compatible such that a patient could, within the required time frames…complete all the steps of the procedure” as including the claimed summing of the predicted appointment durations); 
estimating a start time for a patient appointment based on the sum of the predicted appointment durations (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed estimation of a start time because it is based on “if the time…requirements can be met” including “the time required for each step” for “all the steps of the procedure” which is the claimed sum); 
the sensing devices providing proximity-time data of the patient (Larsen: ¶ 0118, i.e., “using one of the kiosks to check in for an appointment”) and comprising…a mobile electronic patient device networked to the scheduling server with position tracking for identification of a patient location and a time upon arrival for the patient appointment (Larsen: ¶ 0092-0095; ¶ 0116; ¶ 0199), and c) a medical records database comprising patient check in or check out information and networked to the scheduling server (Larsen: ¶ 0136, i.e., “server 22a stores an indication that the patient has checked in for both appointments”)…; 
The obviousness of combining the teachings of Romeo and Larsen are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo and Larsen do not explicitly teach, but Bullington teaches, in the same field of endeavor,
determining an actual duration of the patient appointment of a patient included in the ordered list, on the day of the appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042)…
the sensing devices providing proximity-time data of the patient (Bullington: ¶ 0047; ¶ 0054; ¶ 0064) and comprising one or more provider devices networked to the scheduling server and located at an appointment site (Bullington: ¶ 0047, i.e., “an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”; ¶ 0064, i.e., “when the medical professional selects a button, the time is logged…an appointment start time may be triggered when the medical professional logs into a computer to access the first patient's medical file”)…; 
replacing the predicted appointment duration of the predicted appointment timing with the actual duration (Bullington: ¶ 0042, i.e., “if the time that the physician ends the appointment is thirty (30) minutes or more past the scheduled time for this patient plus the allotted duration of this type of appointment, then the appointment can be considered to be substantially delayed”; ¶ 0048, i.e., “data can be gathered…showing how many appointments were delayed, by how much, and…appointments that ran longer than the allotted time”); 
in response to a determination that a patient fails to check-in within a certain period of time, adjusting the ordered list to exclude the patient that failed to check-in (Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “in response to”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art), and updating the predicted appointment timing for each other patient appointment in the ordered list to more accurately predict the start time of each other patient appointment (Bullington: ¶ 0044, i.e., “if the current appointment is behind forty (40) minutes, then all of the upcoming appointments can be shifted forty (40) minutes later”); and 
upon updating the predicted appointment time for each other patient appointment, notifying a list of patients if their time of check-in is delayed, wherein notifying comprises communicating to the mobile electronic patient device and causing a notification to display on a display of the mobile electronic patient device of the delayed check-in (Bullington: ¶ 0044-0045), 
wherein updating the predicted appointment time for each other patient appointment comprises restacking the ordered list (Bullington: ¶ 0032, i.e., “if the physician is behind two hours, but can cancel two upcoming appointments and be back on schedule with subsequent patients, these two appointments may need to be rescheduled. In some cases, the schedule can be rearranged to cause as few reschedules as possible”; ¶ 0044, i.e., “all of the upcoming appointments can be shifted forty (40) minutes later…real-time appointment adjustments can be made as updated delays are predicted”).
The obviousness of combining the teachings of Romeo, Larsen, and Bullington are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo, Larsen, and Bullington do not explicitly teach, but Piccirillo teaches, in the same field of endeavor,
(Piccirillo: ¶ 0033-0034) each having different spatial accuracy factors (Piccirillo: ¶ 0035, i.e., Examiner interprets the “accuracy” associated with the “observations and conditions” obtained from the sensing devices as the claimed sensing devices each having different spatial accuracy factors) and networked in communication with the scheduling server (Piccirillo: ¶ 0033, i.e., “responses from tags…forward to the LPS server 131”; ¶ 0034, i.e., “besides location observations received from the LPS sensors 134, the LPS server 131 in one embodiment further receives location observations from clients 113, 118, 123, 128, 133, 146, 176, 196 of the management system 100 and/or other components of the management system 100”), 
…the sensor and communication system providing at least an indication of patient arrival for the patient appointment (Piccirillo: ¶ 0034, i.e., “enter location observations via such clients that indicate a patient 138 has been delivered to a patient room 300, an X-ray room, an operating room, or some other location…associates timestamps with such location observations”; ¶ 0038, i.e., “the LPS server 131 may receive a location observation LO1 that indicates the patient P1 was assigned to a room R…the location observation LO1 may further include a time and date (e.g. 3:15 PM, yesterday) that specifies when the patient P1 was assigned to the room R1”) and a completion time of the patient appointment (Piccirillo: ¶ 0008, i.e., Examiner interprets the “detecting the completion of a procedure [by] match healthcare resources with other healthcare resources based upon proximity and status information of the healthcare resources” as the claimed system providing a completion time of the patient appointment because the “proximity and status information” includes the time of the location observation associated with the completion; ¶ 0056, i.e., “specify status conditions that are satisfied by…scheduling status, and contextual information associated with staff 139, patients 138 and/or equipment 137”) and the scheduling server utilizing the spatial accuracy factors to rank a spatial accuracy of the sensing devices (Piccirillo: ¶ 0035, i.e., Examiner interprets “rank the collected observations and conditions based on…accuracy” as the claimed rank of a spatial accuracy of the sensing devices because the “collected observations and conditions” are obtained from the sensing devices); 
(Piccirillo: ¶ 0035, i.e., “rank the collected observations and conditions based on perceived timeliness and accuracy and determine the location of the healthcare resource based on such ranking”) and selecting outputs from the sensing devices when determining the actual duration of the patient appointment (Piccirillo: ¶ 0035, i.e., Examiner interprets “determine the location of the healthcare resource based on such ranking” as the claimed selecting outputs because the “location of the healthcare resource” is associated with the time of the location observation, which is used when determining the actual duration of the patient appointment), 
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 53, Romeo, Larsen, Bullington, and Piccirillo teach the method of claim 17, further comprising sensing information received over a communication network from one or more sensor systems that detect a change in a spatial position of the patient from a first location to a second location during the appointment, the detection of the change in the spatial position based on a detection of a change in a signal strength of an electric device of the patient from the first location to the second location, or between fixed radio frequency beacons and the electronic device of the patient (Bullington: ¶ 0040; ¶ 0047; ¶ 0054; ¶ 0064).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 54, Romeo, Larsen, Bullington, and Piccirillo teach the method of claim 53, wherein the detection of the change in the spatial position of the patient by the one or more sensor systems is initiated upon reception of a manual input by one of (i) the patient or (ii) medical staff that indicates that the patient has checked-in (Bullington: ¶ 0052, i.e., “an office-based computer system can be updated manually by a medical assistant or other personnel to reflect current appointment times”; ¶ 0054, i.e., “the location sensor 601 represents an input interface used by a medical assistant or other personnel to enter the location of the medical professional at a particular time. Specifically, location and time information can be entered manually into the system”).

Regarding (currently amended) claim 55, Romeo teaches a method to forecast time of future scheduled patient appointments with a patient scheduling system on the day of the scheduled patient appointment (Romeo: ¶ 0043, i.e., “application 73 can be configured to perform functions such as build a schedule…receive scheduling information for future patient treatments or follow-ups”; ¶ 0051, i.e., “builds a schedule of patients or activities for a particular time period (e.g., for a shift or for the day)”), the method comprising: 
…HIPAA compliant confidential patient data (Romeo: ¶ 0089) having been accessed through a security firewall (Romeo: ¶ 0105-0106)…; 
Yet, Romeo does not explicitly teach, but Larsen teaches, in the same field of endeavor,
constructing a temporally optimized ordered list of patient appointments (Larsen: ¶ 0125) which minimizes patient waiting time that day (Larsen: ¶ 0030-0032) by using prior appointment duration data in a HIPAA compliant confidential patient data having been accessed through a security firewall (Larsen: ¶ 0091, i.e., Examiner interprets “the data of the EMR database 18, like all medical records, is protected under federal law to ensure that sensitive data of this record is not released in a way that would violate a patient's privacy rights” as the claimed HIPAA compliant confidential patient data; ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) to predict an appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., Examiner interprets the “server 22a may be programmed to account for an anticipated recovery period” as the claimed use of prior appointment duration data to predict an appointment duration because it takes into account “where patients typically need some time to recover from a specific type of procedure or test” which is the claimed prior appointment duration data) from which a predicted start time is calculated (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed calculation of a predicted start time because it is based on “if the time…requirements can be met” including “the time required for each step” which is the claimed appointment duration), wherein a predicted appointment timing includes a predicted appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., “where patients typically need some time to recover from a specific type of procedure or test, server 22a may be programmed to account for an anticipated recovery period”) and wherein a scheduling server of a patient scheduling system executes (Larsen: ¶ 0043; ¶ 0092-0093); 
summing predicted appointment durations (Larsen: ¶ 0102, i.e., “the scheduler 70 determines if multiple steps are required. For example, a procedure can…consist of a multi-step process including laboratory testing and analysis followed by an appointment with a medical practitioner to review the results. Once the steps are determined, in process block 86 the scheduler 70 determines the resources required and, in process block 88, continues to FIG. 4 for scheduling and resource allocation”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., Examiner interprets the “determines whether the series of steps are compatible such that a patient could, within the required time frames…complete all the steps of the procedure” as including the claimed summing of the predicted appointment durations); 
estimating a start time for a patient appointment based on the sum of the predicted appointment durations (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed estimation of a start time because it is based on “if the time…requirements can be met” including “the time required for each step” for “all the steps of the procedure” which is the claimed sum); 
…wherein the sensing means…comprise means for providing from a mobile patient device through the scheduling server to a provider site data messages indicative of patient arrival for the patient appointment (Larsen: ¶ 0092-0095; ¶ 0116; ¶ 0199)…; 

Yet, Romeo and Larsen do not explicitly teach, but Bullington teaches, in the same field of endeavor,
using sensing means to determine an actual duration of the patient appointment of a patient included in the ordered list, on the day of the appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042)…; 
using a patient state and an associated time stamp provided by the sensing means to derive the actual duration of the appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042; ¶ 0047; ¶ 0054; ¶ 0064); 
replacing the predicted appointment duration of the predicted appointment timing with the actual duration of the appointment (Bullington: ¶ 0042, i.e., “if the time that the physician ends the appointment is thirty (30) minutes or more past the scheduled time for this patient plus the allotted duration of this type of appointment, then the appointment can be considered to be substantially delayed”; ¶ 0048, i.e., “data can be gathered…showing how many appointments were delayed, by how much, and…appointments that ran longer than the allotted time”); 
updating the predicted appointment timing for each other patient appointment in the ordered list to more accurately predict with the patient scheduling system the start time of each other patient appointment (Bullington: ¶ 0044, i.e., “if the current appointment is behind forty (40) minutes, then all of the upcoming appointments can be shifted forty (40) minutes later”); and 
communicating to the mobile patient device and causing a notification to display on a display of the mobile patient device of the start time (Bullington: ¶ 0044-0045), 
wherein updating the predicted appointment time for each other patient appointment comprises restacking the ordered list (Bullington: ¶ 0032, i.e., “if the physician is behind two hours, but can cancel two upcoming appointments and be back on schedule with subsequent patients, these two appointments may need to be rescheduled. In some cases, the schedule can be rearranged to cause as few reschedules as possible”; ¶ 0044, i.e., “all of the upcoming appointments can be shifted forty (40) minutes later…real-time appointment adjustments can be made as updated delays are predicted”).
The obviousness of combining the teachings of Romeo, Larsen, and Bullington are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo, Larsen, and Bullington do not explicitly teach, but Piccirillo teaches, in the same field of endeavor,
…wherein the sensing means have different spatial accuracy factors (Piccirillo: ¶ 0035, i.e., Examiner interprets the “accuracy” associated with the “observations and conditions” obtained from the sensing devices as the claimed sensing devices each having different spatial accuracy factors), are networked in communication with the scheduling server (Piccirillo: ¶ 0033, i.e., “responses from tags…forward to the LPS server 131”; ¶ 0034, i.e., “besides location observations received from the LPS sensors 134, the LPS server 131 in one embodiment further receives location observations from clients 113, 118, 123, 128, 133, 146, 176, 196 of the management system 100 and/or other components of the management system 100”)…and the scheduling server utilizing the spatial accuracy factors to rank a spatial accuracy of the sensing means (Piccirillo: ¶ 0035, i.e., Examiner interprets “rank the collected observations and conditions based on…accuracy” as the claimed rank of a spatial accuracy of the sensing devices because the “collected observations and conditions” are obtained from the sensing devices); 
based on the spatial accuracy factors, ranking (Piccirillo: ¶ 0035, i.e., “rank the collected observations and conditions based on perceived timeliness and accuracy and determine the location of the healthcare resource based on such ranking”) and selecting outputs from the sensing means when determining the actual duration of the patient appointment (Piccirillo: ¶ 0035, i.e., Examiner interprets “determine the location of the healthcare resource based on such ranking” as the claimed selecting outputs because the “location of the healthcare resource” is associated with the time of the location observation, which is used when determining the actual duration of the patient appointment); 
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 56, Romeo teaches a method performed with a patient scheduling system by processing circuitry in a scheduling server (Romeo: ¶ 0112-0114) to determine how much open available time a medical provider has in-between each scheduled patient appointments on the day of a scheduled patient appointment (Romeo: ¶ 0043, i.e., “application 73 can be configured to perform functions such as build a schedule…receive scheduling information for future patient treatments or follow-ups”; ¶ 0051, i.e., “builds a schedule of patients or activities for a particular time period (e.g., for a shift or for the day)”), the method comprising: 
after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data (Romeo: ¶ 0050, i.e., “a physician may log onto a client device with his or her specific ID and password…based on identification of the particular physician, specific patient information can be retrieved and downloaded to that application 73”; ¶ 0089), querying the electronic medical record database using the security credentials and a programming interface to access a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data including prior patient medical information (PPMI) (Romeo: ¶ 0105-0106); 
Yet, Romeo does not explicitly teach, but Larsen teaches, in the same field of endeavor,
constructing a temporally optimized ordered list of patient appointments (Larsen: ¶ 0125) which minimizes patient waiting time that day (Larsen: ¶ 0030-0032) by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall (Larsen: ¶ 0091, i.e., Examiner interprets “the data of the EMR database 18, like all medical records, is protected under federal law to ensure that sensitive data of this record is not released in a way that would violate a patient's privacy rights” as the claimed HIPAA compliant confidential patient data; ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) to predict an appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., Examiner interprets the “server 22a may be programmed to account for an anticipated recovery period” as the claimed use of prior appointment duration data to predict an appointment duration because it takes into account “where patients typically need some time to recover from a specific type of procedure or test” which is the claimed prior appointment duration data) from which a predicted start time is calculated (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed calculation of a predicted start time because it is based on “if the time…requirements can be met” including “the time required for each step” which is the claimed appointment duration), and 
wherein predicted appointment durations are calculated based on the HIPAA compliant confidential patient data and the PPMI (Larsen: ¶ 0149, i.e., Examiner interprets the patient data being HIPAA compliant is not functionally related to the calculation of predicted appointment durations using confidential patient data and does not distinguish the claimed invention from the prior art. Larsen teaches “server 22a may be programmed to account for an anticipated recovery period” based on “where patients typically need some time to recover from a specific type of procedure or test,” which in the context of Romeo, a person having ordinary skill in the art would have understood could be the HIPAA compliant confidential patient data and the PPMI) accessed through the security firewall (Larsen: ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) and any previously recorded data matching a portion of any actuarial data (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., “where patients typically need some time to recover from a specific type of procedure or test, server 22a may be programmed to account for an anticipated recovery period”), 
wherein, by using the programming interface and accessing HIPAA compliant confidential patient data and the PPMI through the security firewall and by having access to the previously recorded data matching the portion of the actuarial data, an accuracy for the future scheduled patient appointments for the patient scheduling system is increased (Larsen: ¶ 0030-0032, i.e., Examiner interprets the increase in accuracy as not distinguishing the claimed invention from the prior art because it merely recites a statement of purpose, which is not given weight when it simply expresses the intended result of a process step positively recited), 
wherein the processing circuitry in the server of the patient scheduling system executes a determination of how much open available time the medical provider has in-between each patient appointment and filling in the available time with a new appointment (Larsen: ¶ 0018, i.e., “the resources scheduled can include a medical practitioner”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., “allow a patient to select a scheduling appointment”), 
wherein the processing circuitry in the scheduling server of the patient scheduling system executes (Larsen: ¶ 0043; ¶ 0092-0093)
a) summing the predicted appointment durations (Larsen: ¶ 0102, i.e., “the scheduler 70 determines if multiple steps are required. For example, a procedure can…consist of a multi-step process including laboratory testing and analysis followed by an appointment with a medical practitioner to review the results. Once the steps are determined, in process block 86 the scheduler 70 determines the resources required and, in process block 88, continues to FIG. 4 for scheduling and resource allocation”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., Examiner interprets the “determines whether the series of steps are compatible such that a patient could, within the required time frames…complete all the steps of the procedure” as including the claimed summing of the predicted appointment durations), 
b) estimating a start time for a patient appointment based on the sum of the predicted appointment durations (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed estimation of a start time because it is based on “if the time…requirements can be met” including “the time required for each step” for “all the steps of the procedure” which is the claimed sum), 
…the sensor system comprising 
(Larsen: ¶ 0092-0095; ¶ 0116; ¶ 0199), 
c) a medical records database comprising patient check in or check out information and networked to the scheduling server (Larsen: ¶ 0136, i.e., “server 22a stores an indication that the patient has checked in for both appointments”), 
The obviousness of combining the teachings of Romeo and Larsen are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo and Larsen do not explicitly teach, but Bullington teaches, in the same field of endeavor,
c) determining an actual duration of an appointment of a patient included in the ordered list, on the day of the appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042), 
d) upon determining the actual duration, replacing the predicted appointment duration of a predicted appointment timing with the actual duration (Bullington: ¶ 0042, i.e., “if the time that the physician ends the appointment is thirty (30) minutes or more past the scheduled time for this patient plus the allotted duration of this type of appointment, then the appointment can be considered to be substantially delayed”; ¶ 0048, i.e., “data can be gathered…showing how many appointments were delayed, by how much, and…appointments that ran longer than the allotted time”), wherein the determining the actual duration utilizes a sensor system…, the sensor system comprising 
b) a provider device networked to the scheduling server and located at the provider site (Bullington: ¶ 0047, i.e., “an appointment end time is triggered when the medical professional closes or logs out of a patient's medical file on a computer”; ¶ 0064, i.e., “when the medical professional selects a button, the time is logged…an appointment start time may be triggered when the medical professional logs into a computer to access the first patient's medical file”), and 
e) upon replacing the predicted appointment duration with the actual duration, updating the predicted appointment timing for each other patient appointment in the ordered list to more accurately (Bullington: ¶ 0044, i.e., “if the current appointment is behind forty (40) minutes, then all of the upcoming appointments can be shifted forty (40) minutes later”).
The obviousness of combining the teachings of Romeo, Larsen, and Bullington are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo, Larsen, and Bullington do not explicitly teach, but Piccirillo teaches, in the same field of endeavor,
…wherein the determining the actual duration utilizes a sensor system comprising plural sensing devices (Piccirillo: ¶ 0033-0034) each having different spatial accuracy factors (Piccirillo: ¶ 0035, i.e., Examiner interprets the “accuracy” associated with the “observations and conditions” obtained from the sensing devices as the claimed sensing devices each having different spatial accuracy factors) and networked in communication with the scheduling server for sensing proximity-time data of a patient (Piccirillo: ¶ 0033, i.e., “responses from tags…forward to the LPS server 131”; ¶ 0034, i.e., “besides location observations received from the LPS sensors 134, the LPS server 131 in one embodiment further receives location observations from clients 113, 118, 123, 128, 133, 146, 176, 196 of the management system 100 and/or other components of the management system 100”)… 
the sensor system providing at least an indication of the patient arrival for the patient appointment (Piccirillo: ¶ 0034, i.e., “enter location observations via such clients that indicate a patient 138 has been delivered to a patient room 300, an X-ray room, an operating room, or some other location…associates timestamps with such location observations”; ¶ 0038, i.e., “the LPS server 131 may receive a location observation LO1 that indicates the patient P1 was assigned to a room R…the location observation LO1 may further include a time and date (e.g. 3:15 PM, yesterday) that specifies when the patient P1 was assigned to the room R1”) and a completion time of the patient appointment (Piccirillo: ¶ 0008, i.e., Examiner interprets the “detecting the completion of a procedure [by] match healthcare resources with other healthcare resources based upon proximity and status information of the healthcare resources” as the claimed system providing a completion time of the patient appointment because the “proximity and status information” includes the time of the location observation associated with the completion; ¶ 0056, i.e., “specify status conditions that are satisfied by…scheduling status, and contextual information associated with staff 139, patients 138 and/or equipment 137”) and the scheduling server utilizing the spatial accuracy factors to rank a spatial accuracy of the sensing devices (Piccirillo: ¶ 0035, i.e., Examiner interprets “rank the collected observations and conditions based on…accuracy” as the claimed rank of a spatial accuracy of the sensing devices because the “collected observations and conditions” are obtained from the sensing devices); 
e) based on the spatial accuracy factors, ranking (Piccirillo: ¶ 0035, i.e., “rank the collected observations and conditions based on perceived timeliness and accuracy and determine the location of the healthcare resource based on such ranking”) and selecting outputs from the sensing devices when determining the actual duration of the patient appointment (Piccirillo: ¶ 0035, i.e., Examiner interprets “determine the location of the healthcare resource based on such ranking” as the claimed selecting outputs because the “location of the healthcare resource” is associated with the time of the location observation, which is used when determining the actual duration of the patient appointment), 
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (previously presented) claim 57, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, wherein querying the electronic medical record database comprises accessing data from at least one of multiple provider's offices, multiple EMR providers, and multiple third party patients (Romeo: ¶ 0106, i.e., “Portal 82 can be configured to receive, store and transfer a plurality of records from a plurality of different sources”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Regarding (currently amended) claim 58, Romeo teaches a method performed with a patient scheduling system by processing circuitry in a scheduling server (Romeo: ¶ 0112-0114) to forecast time of future scheduled patient appointments on the day of the scheduled patient appointment (Romeo: ¶ 0043, i.e., “application 73 can be configured to perform functions such as build a schedule…receive scheduling information for future patient treatments or follow-ups”; ¶ 0051, i.e., “builds a schedule of patients or activities for a particular time period (e.g., for a shift or for the day)”), the method comprising: 
after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data (Romeo: ¶ 0050, i.e., “a physician may log onto a client device with his or her specific ID and password…based on identification of the particular physician, specific patient information can be retrieved and downloaded to that application 73”; ¶ 0089), querying the electronic medical record database using the security credentials and a programming interface to access a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data including prior patient medical information (PPMI) (Romeo: ¶ 0105-0106); and 
Yet, Romeo does not explicitly teach, but Larsen teaches, in the same field of endeavor,
constructing a temporally optimized ordered list of patient appointments (Larsen: ¶ 0125) which minimizes patient waiting time that day (Larsen: ¶ 0030-0032) by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall (Larsen: ¶ 0091, i.e., Examiner interprets “the data of the EMR database 18, like all medical records, is protected under federal law to ensure that sensitive data of this record is not released in a way that would violate a patient's privacy rights” as the claimed HIPAA compliant confidential patient data; ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) to predict an appointment duration (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”; ¶ 0149, i.e., Examiner interprets the “server 22a may be programmed to account for an anticipated recovery period” as the claimed use of prior appointment duration data to predict an appointment duration because it takes into account “where patients typically need some time to recover from a specific type of procedure or test” which is the claimed prior appointment duration data) from which a predicted start time is calculated (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed calculation of a predicted start time because it is based on “if the time…requirements can be met” including “the time required for each step” which is the claimed appointment duration); and 
wherein predicted appointment durations in the temporally optimized ordered list are calculated based on the HIPAA compliant confidential patient data and the PPMI (Larsen: ¶ 0149, i.e., Examiner interprets the patient data being HIPAA compliant is not functionally related to the calculation of predicted appointment durations using confidential patient data and does not distinguish the claimed invention from the prior art. Larsen teaches “server 22a may be programmed to account for an anticipated recovery period” based on “where patients typically need some time to recover from a specific type of procedure or test,” which in the context of Romeo, a person having ordinary skill in the art would have understood could be the HIPAA compliant confidential patient data and the PPMI) accessed through the security firewall (Larsen: ¶ 0092, i.e., Examiner interprets the use of “a secure socket layer connection” as the claimed access through a security firewall) and any previously recorded data matching the appointment type (Larsen: ¶ 0019, i.e., “the scheduling system can also communicate with a database providing data indicating appointment lengths for different types of healthcare service appointments, and present a schedule of options which accommodate an appointment of the required length”), 
wherein, by using the programming interface and accessing HIPAA compliant confidential patient data and the PPMI through the security firewall and by having access to the previously recorded data matching the appointment type, an accuracy for the future scheduled patient appointments for the patient scheduling system is increased (Larsen: ¶ 0030-0032, i.e., Examiner interprets the increase in accuracy as not distinguishing the claimed invention from the prior art because it merely recites a statement of purpose, which is not given weight when it simply expresses the intended result of a process step positively recited), 
wherein the processing circuitry in the scheduling server of the patient scheduling system executes (Larsen: ¶ 0043; ¶ 0092-0093)
a) summing the predicted appointment durations (Larsen: ¶ 0102, i.e., “the scheduler 70 determines if multiple steps are required. For example, a procedure can…consist of a multi-step process including laboratory testing and analysis followed by an appointment with a medical practitioner to review the results. Once the steps are determined, in process block 86 the scheduler 70 determines the resources required and, in process block 88, continues to FIG. 4 for scheduling and resource allocation”; ¶ 0103, i.e., “identifies common schedule openings between the resources required within the time frame specified by the patient”; ¶ 0104, i.e., Examiner interprets the “determines whether the series of steps are compatible such that a patient could, within the required time frames…complete all the steps of the procedure” as including the claimed summing of the predicted appointment durations), 
b) estimating a start time for a patient appointment based on the sum of the predicted appointment durations (Larsen: ¶ 0104, i.e., Examiner interprets the presentation of “a scheduling appointment from at least one and preferably a series of possible appointments” as the claimed estimation of a start time because it is based on “if the time…requirements can be met” including “the time required for each step” for “all the steps of the procedure” which is the claimed sum), 
The obviousness of combining the teachings of Romeo and Larsen are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo and Larsen do not explicitly teach, but Bullington teaches, in the same field of endeavor,
c) determining an actual duration of the patient appointment of a patient included in the ordered list, on the day of the appointment (Bullington: figure 4, element 401, i.e., “Log location and time physician ends appointment with patient”; ¶ 0042), 
d) upon determining the actual duration of the patient appointment, replacing the predicted appointment duration of a predicted appointment timing with the actual duration of the patient appointment (Bullington: ¶ 0042, i.e., “if the time that the physician ends the appointment is thirty (30) minutes or more past the scheduled time for this patient plus the allotted duration of this type of appointment, then the appointment can be considered to be substantially delayed”; ¶ 0048, i.e., “data can be gathered…showing how many appointments were delayed, by how much, and…appointments that ran longer than the allotted time”), wherein the determining the actual (Bullington: ¶ 0047; ¶ 0054; ¶ 0064), 
The obviousness of combining the teachings of Romeo, Larsen, and Bullington are discussed in the rejection of claim 17, and incorporated herein.
Yet, Romeo, Larsen, and Bullington do not explicitly teach, but Piccirillo teaches, in the same field of endeavor,
the sensor and communication system comprising plural sensing devices (Piccirillo: ¶ 0033-0034) having different spatial accuracy factors (Piccirillo: ¶ 0035, i.e., Examiner interprets the “accuracy” associated with the “observations and conditions” obtained from the sensing devices as the claimed sensing devices each having different spatial accuracy factors) and networked in communication with the scheduling server (Piccirillo: ¶ 0033, i.e., “responses from tags…forward to the LPS server 131”; ¶ 0034, i.e., “besides location observations received from the LPS sensors 134, the LPS server 131 in one embodiment further receives location observations from clients 113, 118, 123, 128, 133, 146, 176, 196 of the management system 100 and/or other components of the management system 100”), the sensor system providing at least an indication of the patient arrival for the patient appointment (Piccirillo: ¶ 0034, i.e., “enter location observations via such clients that indicate a patient 138 has been delivered to a patient room 300, an X-ray room, an operating room, or some other location…associates timestamps with such location observations”; ¶ 0038, i.e., “the LPS server 131 may receive a location observation LO1 that indicates the patient P1 was assigned to a room R…the location observation LO1 may further include a time and date (e.g. 3:15 PM, yesterday) that specifies when the patient P1 was assigned to the room R1”) and a completion time of the patient appointment (Piccirillo: ¶ 0008, i.e., Examiner interprets the “detecting the completion of a procedure [by] match healthcare resources with other healthcare resources based upon proximity and status information of the healthcare resources” as the claimed system providing a completion time of the patient appointment because the “proximity and status information” includes the time of the location observation associated with the completion; ¶ 0056, i.e., “specify status conditions that are satisfied by…scheduling status, and contextual information associated with staff 139, patients 138 and/or equipment 137”) and the scheduling (Piccirillo: ¶ 0035, i.e., Examiner interprets “rank the collected observations and conditions based on…accuracy” as the claimed rank of a spatial accuracy of the sensing devices because the “collected observations and conditions” are obtained from the sensing devices); 
e) based on the spatial accuracy factors, ranking (Piccirillo: ¶ 0035, i.e., “rank the collected observations and conditions based on perceived timeliness and accuracy and determine the location of the healthcare resource based on such ranking”) and selecting outputs from the sensing devices when determining the actual duration of the patient appointment (Piccirillo: ¶ 0035, i.e., Examiner interprets “determine the location of the healthcare resource based on such ranking” as the claimed selecting outputs because the “location of the healthcare resource” is associated with the time of the location observation, which is used when determining the actual duration of the patient appointment), and 
e) upon replacing the predicted appointment duration with the actual duration, updating the predicted appointment timing for each other patient appointment in the ordered list to more accurately predict the start time of each other patient appointment (Bullington: ¶ 0044, i.e., “if the current appointment is behind forty (40) minutes, then all of the upcoming appointments can be shifted forty (40) minutes later”).
The obviousness of combining the teachings of Romeo, Larsen, Bullington, and Piccirillo are discussed in the rejection of claim 17, and incorporated herein.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Romeo (U.S. Patent App. Pub. No. US 2014/0278535 A1) in view of Larsen (U.S. Patent App. Pub. No. US 2014/0156302 A1), Bullington et al. (U.S. Patent App. Pub. No. US 2018/0150603 A1, hereinafter referred to as "Bullington"), and Piccirillo et al. (U.S. Patent App. Pub. No. US 2010/0217618 A1, hereinafter referred to as "Piccirillo"), as applied to claims 17, 31-43, 45-46, 48-58 above, further in view of Kharraz Tavakol et al. (U.S. Patent No. US 8,688,466 B2, hereinafter referred to as "Kharraz Tavakol").
Regarding (previously presented) claim 44, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17.

querying the electronic medical record database using the programming interface to create a common data configuration from multiple electronic medical record databases with different configurations, protocols, and security procedures to obtain the ordered list of patient appointments (Kharraz Tavakol: column 6, lines 34-62; column 9, lines 28-50).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the creation of a common data configuration, as taught by Kharraz Tavakol, with the system of Romeo, Larsen, Bullington, and Piccirillo, with the motivation of “[reducing] the complexity of the patient and practitioner information required to maintain accurate and synchronized database booking records” (Kharraz Tavakol: abstract).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Romeo (U.S. Patent App. Pub. No. US 2014/0278535 A1) in view of Larsen (U.S. Patent App. Pub. No. US 2014/0156302 A1), Bullington et al. (U.S. Patent App. Pub. No. US 2018/0150603 A1, hereinafter referred to as "Bullington"), and Piccirillo et al. (U.S. Patent App. Pub. No. US 2010/0217618 A1, hereinafter referred to as "Piccirillo"), as applied to claims 17, 31-43, 45-46, 48-58 above, further in view of “Heaps: CSE 2011, Winter 2007” (hereinafter referred to as "York U").
Regarding (previously presented) claim 47, Romeo, Larsen, Bullington, and Piccirillo teach the method of Claim 17, 
notifying a patient in the waiting room when an exam room will become available (Larsen: ¶ 0018, i.e., “the resources scheduled can include…a room”; ¶ 0033, i.e., “when a patient that is associated with three additional unscheduled activities logs on to a check in kiosk to check in for first and second currently scheduled appointments at 8:30 a.m. and 10:30 a.m., an inventive system may identify the three additional unscheduled activities, identify resources required to perform the unscheduled activities and determine if there are any open time slots for the required resources…patients are only notified of additional unscheduled activities when scheduling options are available”).

further comprising driving a bubble-up process (York U: slide 13, Examiner interprets “Upheap Percolation” as the claimed bubble-up process) to assess ranking by weight (York U: slide 13, i.e., “swapping k along an upward path from the insertion node…Upheap terminates when the key k reaches the root or a node whose parent has a key smaller than or equal to k”) to determine when an exam room will become available (York U: slide 1, i.e., “Applications: Emergency room waiting list”; slide 13, i.e., Examiner interprets the reason for using the bubble-up process as intended use, which does not distinguish the claimed invention from the prior art); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the bubble-up process, as taught by York U, with the system of Romeo, Larsen, Bullington, and Piccirillo, with the motivation of “faster operations” (York U: slide 2, i.e., “Arrays”).
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/24/2020.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, “the amended claims recite [sensing devices each having different spatial precisions and networked in communication with the scheduling server] similar to that suggested by the Examiner…and thus are integrated into a practical application.”
Regarding the 103 rejections, “Bullington does not teach or in any way suggest accessing a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data including prior patient medical information (PPMI) and does not disclose or suggest constructing any kind of temporally optimized ordered list of patient appointments which minimizes patient waiting time that day by using prior appointment duration data in the 
Regarding the 103 rejections, “there is no teaching of after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data, querying the electronic medical record database using the security credentials and a programming interface to access a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data” because Romeo teaches “after querying the electronic medical record database to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data, security credentials for the encryption are obtained.”
Regarding the 103 rejections, Romeo and Tavakol fail to teach “constructing a temporally optimized ordered list of patient appointments which minimizes patient waiting time that day by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall to predict an appointment duration from which a predicted start time is calculated.”
Regarding the 103 rejections, the cited prior art references do not teach the amended limitations.
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections: 
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections.
In response to Applicant’s argument that (b) regarding the 101 rejections, “the amended claims recite [sensing devices each having different spatial precisions and networked in communication with the scheduling server] similar to that suggested by the Examiner…and thus are integrated into a practical application”: 
It is respectfully submitted that Examiner withdraws the 101 rejections of claims 17, 31-57.
In response to Applicant’s argument that (c) regarding the 103 rejections, “Bullington does not teach or in any way suggest accessing a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data including prior patient medical information (PPMI) and does not disclose or suggest constructing any kind of temporally optimized ordered list of patient appointments which minimizes patient waiting time that day by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall to predict an appointment duration from which a predicted start time is calculated”; (e) regarding the 103 rejections, Romeo and Tavakol fail to teach “constructing a temporally optimized ordered list of patient appointments which minimizes patient waiting time that day by using prior appointment duration data in the HIPAA compliant confidential patient data having been accessed through the security firewall to predict an appointment duration from which a predicted start time is calculated”; and (f) regarding the 103 rejections, the cited prior art references do not teach the amended limitations: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to Applicant’s argument that (d) regarding the 103 rejections, “there is no teaching of after obtaining security credentials for an electronic medical record database containing Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data, querying the electronic medical record database using the security credentials and a programming interface to access a security firewall to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data” because Romeo teaches “after querying the electronic medical record database to obtain the Health Insurance Portability and Accountability (HIPAA) compliant confidential patient data, security credentials for the encryption are obtained”: 
It is respectfully submitted that Examiner did not cite to ¶ 0090-0091 of Romeo, as Applicant now argues. It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626